Citation Nr: 0500388	
Decision Date: 01/06/05    Archive Date: 01/19/05

DOCKET NO.  99-22 385A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for nasal deformity.

2.  Entitlement to a higher rating for service-connected 
residuals of a fracture of the right thumb, currently 
evaluated as 10 percent disabling. 

3.  Entitlement to a higher (compensable) rating for service-
connected residuals of a fracture of the left fifth finger.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from August 1955 to July 
1959.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 1998 decision by the RO in Newark, New 
Jersey which granted service connection and a 10 percent 
rating for residuals of a fracture of the right thumb with 
degenerative joint disease, granted service connection and a 
noncompensable rating for residuals of a fracture of the left 
fifth finger, and denied service connection for a nasal 
deformity.  A hearing was held at the RO before the 
undersigned Veterans Law Judge sitting at the RO in February 
2003.  In June 2003, the Board remanded the case to the RO 
for further evidentiary and procedural development.  The case 
was subsequently returned to the Board.

The Board also notes that the issue of entitlement to 
compensation under 38 U.S.C.A. § 1151 for residuals of 
septorhinoplasty performed at a VA medical center (VAMC) in 
September 1997 is not currently in appellate status.  The RO 
denied this claim in a May 2001 rating decision.  A notice of 
disagreement was received from the veteran on this issue in 
December 2001, and a statement of the case was issued in 
September 2003.  As a timely substantive appeal has not been 
received from the veteran on this issue, the issue is not in 
appellate status and will not be addressed by the Board.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 
20.302 (2003).

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran's current collapse of the left nasal valve, 
with resultant nasal obstruction, is due to in-service nasal 
surgery.

3.  The veteran's service-connected right thumb disability is 
manifested by pain, slight decrease in sensation in the right 
thumb, and degenerative joint disease at the base of the 
right thumb, with no limitation of motion.

4.  The veteran's service-connected left fifth finger 
disability is manifested by a healed fracture and full range 
of motion.


CONCLUSIONS OF LAW

1.  A collapse of the left nasal valve, with resultant nasal 
obstruction, was incurred during military service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2004).

2.  A rating in excess of 10 percent is not warranted for 
residuals of a fracture of the right thumb.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5224, 
5228 (2002 and 2004).

3.  A rating in excess of 0 percent is not warranted for 
residuals of a fracture of the left fifth finger.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5227, 5230 (2002 and 2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This law eliminates the concept of 
a well-grounded claim, and redefines the obligations of VA 
with respect to the duty to assist.  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA was 
published on August 29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)). 

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). The 
Court made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  The Court found that 
the 30-day period provided in § 3.159(b)(1) to respond to a 
VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  With 
respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 U.S.C. §§ 
5102 and 5103.  The Act contains a provision that clarifies 
that VA may make a decision on a claim before the expiration 
of the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __, Section 701 (H.R. 2297, December 16, 
2003).

In this regard, the appellant was notified of the VCAA and 
what evidence the VA would obtain in a letter dated in July 
2003, and by virtue of the July 1998 rating decision, the 
statement of the case, and supplemental statements of the 
case dated in March 2002 and June 2004.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

All available records have been obtained and associated with 
the claims folder.  The veteran has received several 
examinations during the course of this appeal.

The Board notes that this July 2003 letter was mailed to the 
appellant subsequent to the appealed rating decision in 
violation of the VCAA and the VA has not specifically 
informed the veteran to provide any evidence in the 
claimant's possession that pertains to the claim as required 
by 38 C.F.R. § 3.159.  The Board, however, finds that in the 
instant case the appellant has not been prejudiced by this 
defect.  In this regard, the Board notes the appellant was 
provided notice of the division of responsibility in 
obtaining evidence pertinent to the case and ample 
opportunity to submit and/or identify such evidence.  
Therefore, under the circumstances, the Board finds that any 
error in the implementation of the VCAA is deemed to be 
harmless error.  VA has satisfied both its duty to notify and 
assist the veteran in this case and adjudication of this 
appeal at this juncture poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993); VAOPGCPREC 7-2004.

Factual Background

The veteran served on active duty in the US Navy from August 
1955 to July 1959.  A review of his service medical records 
shows that on enlistment medical examination in July 1955, 
his nose was clinically normal.  In a July 1955 report of 
medical history, the veteran denied a history of ear, nose or 
throat (ENT) trouble.  In February 1958, he was treated for a 
chip fracture of the proximal end of the first metacarpal of 
the right hand.  In May 1958, the veteran was treated for a 
fracture of the 5th metacarpal head.

A November 1958 note reflects that the veteran had a 
consultation with the chief of ENT at the St. Albans US Naval 
Hospital (USNH) in October 1958, and that the ENT department 
of the USS General Randall wanted to see the veteran for an 
evaluation.  It was indicated that the possibility of 
cosmetic repair was also being considered.  A January 1959 
treatment note reflects that the veteran was seen for a 
simple fracture of the proximal phalanx of the left little 
finger.  The veteran reported that his left hand was 
accidentally caught in a slamming door.  

A consultation report dated in early March 1959 from the 
plastic surgery clinic at the St. Albans USNH reflects that 
the veteran gave a history of frequent nasal obstruction and 
of constant harassment by shipmates because of his prominent 
beaked nose.  The examiner noted that the veteran had an S-
shaped septum with obstruction on the right and to a lesser 
degree on the left.  The examiner opined that the veteran 
would benefit from a submucosal resection and rhinoplasty.  
The diagnosis was nasal deformity, acquired.  A March 1959 
note reflects that the veteran was transferred to the St. 
Albans USNH with the diagnosis of nasal deformity, acquired, 
"NM/DNEPTE" (did not exist prior to enlistment).

A March 1959 discharge summary from the US Naval Hospital in 
St. Albans reflects that the veteran reported that prior to 
one year ago, he was asymptomatic.  He stated that at that 
time, he developed a stuffy nose, difficulty in breathing, 
and a watery discharge from the nose.  These symptoms were 
aggravated by changing temperature.  The veteran denied 
trauma to the nose and stated that the nose had been large 
all his life.  The examiner's findings on examination were as 
follows.

Positive physical findings on admission 
revealed an extremely prominent nose with 
a large dorsal hump that was chiefly 
prominent over the lower half of the 
nose.  This hump was prolonged into a 
prominent tip of the nose.  In addition, 
the tip of the nose was quite bulky.  The 
nasal septum had a slight deflection with 
convexity on the right, posteriorly and 
the nasal mucous membrane was hyperemic, 
and somewhat edematous.  The airways on 
both sides of the nose appeared adequate 
however, and it is felt that the 
patient's difficulty in breathing is due 
only to a vasomotor rhinitis which would 
respond well to symptomatic treatment.

The veteran underwent rhinoplasty in mid-March 1959.  The 
nasal pack was removed on the first post-operative day.  In 
late March 1959, the nasal splint was removed, the nose was 
noted to be well-healed, and he was returned to duty, 
described as improved.  On separation medical examination in 
July 1959, the veteran's nose was listed as normal.  The 
examiner noted that he had rhinoplasty in March 1959.

VA medical records dated in September 1997 reflect that the 
veteran reported that he suffered nasal trauma in service and 
underwent a septoplasty.  He complained of nasal obstruction, 
right greater than left.  On examination, there was nasal 
septal deformity to the left, and a right interior spur.  The 
diagnostic impression was nasoseptal deformity.  The veteran 
underwent a septorhinoplasty in late September 1997.  The 
discharge diagnosis was nasal obstruction.

On examination in January 1998, the veteran complained of 
persistent nasal obstruction, left greater than right.  On 
examination, there was a clean airway in the nose, and slight 
dimpling on the left side of the nose.

In December 1997, the veteran submitted a claim for service 
connection for a nasal injury incurred in service.  He 
contended that his nose was broken in service and that nasal 
surgery was required as a result.  He related that after 
service he had a second nasal operation at a VAMC in 
September 1997, and that he had ugly scars as a result of the 
latter operation.

At a January 1998 VA examination of the hands, thumbs and 
fingers, the veteran complained of swelling, stiffness, and 
pain on movement of the right thumb.  He stated that cold and 
dampness were cold and damp weather.  He stated that he was 
right handed, and that he retired from his employment in 
1994.  On examination of the right thumb, there was swelling 
along the metacarpal bone with tenderness to palpation.  The 
veteran could make a complete fist.  There was good pincer 
and intrinsic muscle strength.  Sensation was intact to light 
touch and pinprick, and temperature stimuli.  On opposition, 
the veteran experienced numbness along the dorsal surface of 
the metacarpal bone, which resolved when the thumb was placed 
in a neutral position.  The veteran was able to flex the 
interphalangeal (IP) joint of the right thumb to 93 degrees, 
and extend to 0 degrees.  He was able to flex the 
metacarpophalangeal (MCP) joint to about 40 degrees, limited 
by swelling, and extend to 0 degrees.  The carpal metacarpal 
(CMC) joint was intact.  Froment's test was negative.  Ulnar 
and radial arteries were palpable.  There was no asymmetry 
noted other than the swelling along the metacarpal bone of 
the right thumb.  An X-ray study showed foci of calcification 
about the first, MCP and IP joints, which were suggestive of 
calcium pyrophosphate deposition.  The diagnosis was 
degenerative changes of the right thumb with mild residual.

At a January 1998 VA nose examination, the veteran complained 
of recurrent nasal catarrh and postnasal drip.  On 
examination, the veteran's nose was normal, and there was an 
adequate airway on both sides of the nose.  The superior, 
middle and inferior turbinates were normal.  There was no 
postnasal drip or discharge, and the postnasal space was 
normal.  There was no tenderness over the maxillary sinuses.  
There was no clinical evidence of active nasal sinus disease.  
An X-ray study of the maxillary sinuses showed a thickening 
of the maxillary sinuses.  Pertinent diagnoses were no active 
nasal disease, no active sinus disease, and a normal nasal 
and sinus examination.

In a July 1998 decision, the RO granted service connection 
and a 10 percent rating for residuals of a fracture of the 
right thumb with degenerative joint disease, granted service 
connection and a noncompensable rating for residuals of a 
fracture of the left fifth finger, and denied service 
connection for a nasal deformity.

By a statement received in September 1998, the veteran 
reiterated many of his assertions.  He essentially contended 
that his left fifth finger and right thumb disabilities were 
more disabling than currently evaluated.  He said that 
although he had some strength and use of his hands, the use 
of either hand had become increasingly difficult, painful, 
and limited.  He said he was unable to perform some of his 
chores due to his hand disabilities.  With respect to his 
nose, he contended that his in-service nasal surgery was 
required to correct a breathing problem which developed 
during his work in the engine and boiler rooms.  He also 
asserted that his nasal problems were worsened by VA surgery 
in 1997.  He said he had no feeling in the tip of his nose, 
blood did not circulate normally there, and his nose was blue 
and scarred.

At a March 1999 VA examination of the hands, there was a 
slight prominence of the base of the first metacarpal bone.  
There was tenderness.  Abduction of the thumb was performed 
to 45 degrees.  There was no problem for adduction.  Flexion 
of the MCP joint was 45 degrees.  Extension was normal.  An 
examination of the left little finger revealed tenderness at 
the proximal phalanx.  There was no deformity or swelling.  
Flexion was performed to 30 degrees at the MCP joint.  
Extension was within normal limits, as were range of motion 
of the proximal interphalangeal (PIP) and distal 
interphalangeal (DIP) joints.  An X-ray study of the right 
wrist and left little finger showed mild osteoarthritis of 
the DIP joints, mild osteoarthritis of the first CMC joint on 
the right, and capsular calcification on the radial aspect of 
the first MCP joint.  The diagnostic impressions were status 
post fracture of the base of the first metacarpal bone with 
secondary osteoarthritis of the first CMC joint on the right, 
and status post fracture of the proximal phalanx of the left 
little finger.

By a statement dated in November 1999, the veteran 
essentially reiterated his assertions.  He said he did not 
have problems with his nose prior to service.

At a June 2001 VA examination of the hands, the veteran 
complained of reduced strength in the hands bilaterally with 
occasional pain and tingling at the base of the right thumb 
increased by weather changes and heavy activity.  On 
examination, there was no swelling, increased heat, or 
erythema about the joints of the digits of the hands or the 
wrist.  There was tenderness to palpation over the first MCP 
joint.  There was bony enlargement in the digits of the hands 
bilaterally.  Full painless range of motion was noted in all 
the digits of the hands bilaterally.  Grip strength was 5/5 
bilaterally.  Sensation to touch was intact and symmetrical 
in the hand and all dermatomes bilaterally.  An X-ray study 
showed no significant interval change in the right hand.  The 
diagnoses were status post fracture of the first metacarpal 
bone of the right hand, and a fracture of the left fifth 
metacarpal.  There was degenerative joint disease of the 
first CMC and MTP joints.

By a letter dated in December 2001, the veteran stated that 
doctors told him that the second surgery was necessary due to 
the scar tissue from his in-service nasal surgery.  He 
complained of trouble breathing, snoring, and dry mouth.

A hearing was held at the RO before the undersigned Veterans 
Law Judge sitting at the RO in February 2003.  At that time 
the veteran reiterated many of his assertions.  He testified 
that during service, in a drill aboard ship, he was shoved 
against a hatch, both hands were caught in the hatch, and his 
nose was slammed against the hatch.  He said that he 
subsequently underwent nasal surgery in service, but his nose 
was not improved.  He related that he could only breathe 
through his mouth due to nasal obstruction.  With respect to 
his thumb, he stated that he could not make a tight fist with 
his right hand, his thumb was weak, and he could not perform 
outdoor chores due to his thumb disability.  His 
representative stated that his right thumb was frozen.  He 
said his left fifth finger was not too bad, and that it was 
occasionally bothersome.  The veteran contended that all his 
nasal problems began with his nasal surgery.

In August 2003, the RO received a private medical record 
dated in February 2003 from J.J.K. Tan, MD.  Dr. Tan 
indicated that he had examined the veteran's nose in February 
2003.  He noted that the veteran reported that he had two 
nasal surgeries for left-sided nasal obstruction, at VA 
facilities in 1958 and 1997.  The veteran reported that since 
his 1997 surgery, his left-sided nasal obstruction was more 
pronounced.  He complained of numbness in the tip of his 
nose, and anosmia.  On examination, there seemed to be a 
collapse of the alar cartilage on inspiration narrowing the 
nasal nares.  The septum was partially deviated to the left.  
There was no evidence of an obstructive lesion.  The 
diagnoses were deviated nasal septum, nasal obstruction, and 
nasal stenosis.  The veteran was advised to return to the VA 
for a revision of nasal tip surgery.

At an October 2003 VA nose examination, the veteran reported 
that he had a nasal injury with recurrent nasal obstruction 
during service.  The examiner indicated that the examination 
showed that there was a residual of nasal injury with a 
deviation of the nasal septum, congested nasal mucosa, and 
tenderness over the maxillary sinuses.  The diagnoses were 
residuals of nasal injury with deviation of the nasal septum, 
and no laryngopharyngeal disease.  The examiner indicated 
that he had reviewed the claims folder, and stated, "...I feel 
that this patient's residual of deviation of the nasal septum 
is more likely than not due to his military service."

At a November 2003 VA nose examination, the veteran reported 
that he had blunt force nasal trauma during service, and 
subsequently developed obstruction of the left nasal airway, 
and underwent corrective surgery, which did not rectify his 
obstruction.  On examination, there was a collapse of the 
left nasal valve.  This would result in the veteran's 
perception of obstruction of that nasal airway.  The examiner 
opined that the collapse of the nasal valve was certainly 
related to the deviation of the septal cartilage, and that 
the deformity of the dorsal strut could possibly be related 
to his initial injury.

At a November 2003 VA examination of the hands, the veteran 
reported that his right thumb bothered him, but his left 
fifth finger did not bother him very much.  He said his left 
fifth finger ached in bad weather.  He complained of tingling 
in the right thumb and said the tingling was worsening.  He 
said he rarely took medication for his finger pain as it 
infrequently bothered him.  On examination, the left fifth 
MCP joint had a callus both on it and just distal to it 
dorsally.  There was crepitance at the MCP.  There was full 
range of motion and he could make a full fist.  There was no 
swelling or tenderness.  The right thumb had no swelling, 
tenderness, or crepitance of the base of the thumb, MCP 
joint, or IP joint.  These joints all had full range of 
motion.  There was a slight decrease in sensation to light 
touch in the right thumb, but not in the other fingers.  An 
X-ray study of the hands showed evidence of an old fracture 
of the right thumb and left fifth finger.  There was 
degenerative joint disease at the base of the right thumb.  
There was no degenerative joint disease in the left fifth 
finger.  The examiner opined that there were very few 
symptoms of the old fracture of the left fifth MCP, but there 
was now a trace of degenerative joint disease, and an 
examination of the right thumb was normal, with reported 
occasional aching.

In a January 2004 addendum, a VA examiner indicated that his 
November 2003 nose examination report was based on the 
veteran's reported history and medical records dated from 
August 1997 to the present.  The examiner indicated that the 
claims file was not available at the time of the examination.

In a February 2004 VA medical opinion, the examiner who 
performed the November 2003 VA examination indicated that he 
had reviewed the veteran's service medical records, and 
observed that the veteran's in-service nasal surgery was 
performed for cosmetic reasons, not for repair of trauma.  
The diagnosis was left nasal obstruction, secondary to left 
nasal valve collapse.  

In a May 2004 VA medical opinion, the same VA examiner 
indicated that there was no way to determine when the 
veteran's nasal valve collapse occurred.  He said that this 
condition was usually due to age and weakness of the nasal 
cartilage, and in the veteran's case, it did not occur due to 
trauma.  The examiner opined that the deformity of the 
physical appearance of the veteran's nose was congenital, and 
his nasal obstruction at that time was felt to be due to 
vasomotor rhinitis.  Septal deviation was to the right at 
that time.  The examiner opined that the veteran underwent 
nasal surgery for cosmetic reasons during service, and that 
there was a potential that postoperative sequelae years later 
might have contributed to some degree of nasal obstruction in 
regards to weakness of the nasal valve, which had resulted in 
and contributed to the veteran's current nasal obstruction.  
The examiner concluded, "In reviewing the records, surgery 
may have been the only contributing factor, which may have 
resulted in some degree of nasal obstruction.  This is as 
likely as not to have occurred."

Analysis

Service Connection for Nasal Deformity

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2003).  

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption.  38 U.S.C.A. §§ 1111, 1137 (West 
2002).  A preexisting injury or disease will be considered to 
have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 2003); 38 C.F.R. § 3.306(a) (2004).  
Clear and unmistakable evidence is required to rebut the 
presumption of aggravation where the preservice disability 
underwent an increase in severity during service.  38 C.F.R. 
§ 3.306(b) (2004).

The veteran claims service connection for nasal deformity 
which he asserts was incurred during military service.  
During the course of this appeal, he has made conflicting 
statements regarding the incurrence of his nasal problems, 
variously stating that they were caused by working in the 
boiler room of a ship during service, or by in-service trauma 
to the nose.  Service medical records reflect that the 
veteran's nose was listed as normal on entrance examination.  
Service medical records are negative for nasal trauma, and 
reflect that he underwent rhinoplasty in March 1959 for 
cosmetic reasons.  At that time, the nasal septum had a 
slight deflection with convexity on the right, with adequate 
airways on both sides.  The examiner opined that the 
patient's difficulty in breathing at that time was due only 
to a vasomotor rhinitis which would respond well to 
symptomatic treatment.  Nonetheless, the veteran underwent 
nasal surgery.  On separation medical examination in July 
1959, his nose was listed as normal.  

In September 1997, the veteran complained of nasal 
obstruction.  On examination, there was nasal septal 
deformity to the left.  The veteran underwent a 
septorhinoplasty in late September 1997.  

Several subsequent VA and private examinations reflect that 
the veteran currently has a nasal septum which is partially 
deviated to the left, and left nasal obstruction, secondary 
to left nasal valve collapse.  After reviewing all of the 
veteran's medical records, including his service medical 
records, a VA examiner opined that there was no way to 
determine when the veteran's nasal valve collapse occurred.  
The examiner opined that it was likely that the veteran's in-
service cosmetic nasal surgery contributed to some degree of 
nasal obstruction in regards to weakness of the nasal valve, 
which had resulted in and contributed to the veteran's 
current nasal obstruction.  

The Board notes that the veteran's self-reported lay history, 
transcribed in some of the post-service medical records, that 
he underwent nasal trauma in service, does not constitute 
competent medical evidence of causality, and moreover, is 
contradicted by the service medical records.  LeShore v. 
Brown, 8 Vet. App. 406 (1995).  However, the Board finds that 
the weight of the medical evidence shows that the veteran's 
current collapse of the left nasal valve, with resultant 
nasal obstruction, is due to his in-service nasal surgery.  
As such, service connection is warranted for this condition.  
38 C.F.R. § 3.303 (2004).

Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A § 1155 (West 2002); 38 C.F.R. 
Part 4 (2003).  Separate diagnostic codes identify the 
various disabilities.

During the pendency of this claim, the rating criteria for 
ankylosis and limitation of motion of digits of the hand were 
amended, effective from August 26, 2002.  See 67 Fed. Reg. 
144, 48784-48787 (2002).  The veteran's right thumb and left 
fifth finger were evaluated under the new criteria in the 
June 2004 supplemental statement of the case of the case and 
thus, the Board's decision to proceed in adjudicating this 
claim does not prejudice the veteran in the disposition 
thereof.  See Bernard, supra.

Residuals of a Fracture of the Right Thumb

The veteran contends that his service-connected residuals of 
a fracture of the right thumb are more disabling than 
currently evaluated.  The RO has rated this disability as 10 
percent disabling.

Degenerative or traumatic arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific 
joints or joint involved. When there is arthritis and at 
least some limitation of motion, but the limitation of motion 
would be rated noncompensable under a limitation of motion 
code, a 10 percent rating may be assigned for each affected 
major joint or group of minor joints. Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion. In 
the absence of limitation of motion, a 10 percent rating is 
assigned when there is X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups; and a 20 
percent rating is assigned when there is X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbatioins. 
38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010.

Favorable ankylosis of the thumb of either hand is rated 10 
percent, and unfavorable ankylosis of the thumb of either 
hand is rated 20 percent.  38 C.F.R. § 4.71a, Diagnostic Code 
5224 (2002 and 2004).  A note accompanying the latest version 
of Diagnostic Code 5224 mentions that consideration must be 
given to whether evaluation as amputation is warranted and 
whether an additional evaluation is warranted for resulting 
limitation of motion of other digits or interference with 
overall function of the hand.

Limitation of motion of either thumb is rated 0 percent when 
there is a gap of less than one inch (2.5 cm) between the 
thumb pad and the fingers, with the thumb attempting to 
oppose the fingers.  A 10 percent rating is assigned for 
limitation of motion of either thumb when there is a gap of 
one to two inches (2.5 to 5.1 cm) between the thumb pad and 
the fingers, with the thumb attempting to oppose the fingers.  
38 C.F.R. § 4.71a, Diagnostic Code 5228 (2004).

The right thumb is not technically ankylosed (i.e., joint or 
joints fixed in one position) as provided by Code 5224.  The 
findings at the VA examinations demonstrate a slight decrease 
in sensation in the right thumb, and degenerative joint 
disease at the base of the right thumb.  The veteran has 
complained of right thumb pain and weakness.  However, the 
recent VA examinations have shown full strength in the right 
thumb.  The most recent VA examinations have shown no 
limitation of thumb motion, and thus the disability does not 
meet the standards for a compensable rating under Code 5228.  
The Board therefore finds that no more than a 10 percent 
rating is warranted for the service-connected right thumb 
disability, even with consideration of the effects of pain.  
38 C.F.R. § 4.71a, Diagnostic Code 5228 (2004); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The Board notes that this is an initial rating case, and 
consideration has been given to "staged ratings" for the 
condition (i.e., different percentage ratings for different 
periods of time based on the facts found) since service 
connection became effective. Fenderson v. West, 12 Vet. App. 
119 (1999).  However, the evidence shows that since the 
effective date of service connection there have been no 
identifiable periods of time during which the veteran's 
residuals of a fracture of the right thumb warranted a rating 
greater than 10 percent.

The preponderance of the evidence is against the veteran's 
claim for a higher rating for residuals of a fracture of the 
right thumb.  Consequently, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 

Residuals of a Fracture of the Left Fifth Finger

The veteran contends that his service-connected residuals of 
a fracture of the left fifth finger are more disabling than 
currently evaluated.  The RO has rated this disability as 
noncompensable.

First, the Board has considered the rating criteria for the 
residuals of a fracture of the left fifth finger under 38 
C.F.R. § 4.71a, Diagnostic Code 5227 (2002 and 2004), which 
pertains to ankylosis of the little finger.  Under both the 
old and the new rating criteria for ankylosis of the fifth 
digit of either hand, ankylosis-unfavorable or favorable-is 
rated as noncompensably disabling.  Thus, this code does not 
provide a basis for a greater award.  (Extremely unfavorable 
ankylosis, which contemplates all joints of the finger being 
in extension or extreme flexion, or with rotation and 
angulation of bones, is ratable as amputation, but as noted 
above, such a problem is not evident in the veteran's case.  
He has only one joint affected, and there is no rotation or 
angulation of bones.)

The Board has also considered the rating criteria used for 
limitation of range of motion of individual digits found at 
38 C.F.R. § 4.71a, Diagnostic Code 5230 (2004).  Under 
Diagnostic Code 5230, any limitation of motion of the little 
finger is also rated as noncompensably disabling.  A higher 
rating is also not warranted under this code.  

The Board therefore finds that a compensable rating is not 
warranted, even with consideration of the effects of pain.  
38 C.F.R. § 4.71a, Diagnostic Code 5228 (2004); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The Board notes that this is an initial rating case, and 
consideration has been given to "staged ratings" for the 
condition (i.e., different percentage ratings for different 
periods of time based on the facts found) since service 
connection became effective. Fenderson v. West, 12 Vet. App. 
119 (1999).  However, the evidence shows that since the 
effective date of service connection there have been no 
identifiable periods of time during which the veteran's 
residuals of a fracture of the left fifth finger warranted a 
rating greater than 0 percent.

The preponderance of the evidence is against the veteran's 
claim for a higher rating for residuals of a fracture of the 
left fifth finger.  Consequently, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert, supra. 


ORDER

Service connection for a collapse of the left nasal valve, 
with resultant nasal obstruction, is granted.

A higher rating, for residuals of a fracture of the right 
thumb, is denied.

A higher rating, for residuals of a fracture of the left 
fifth finger, is denied.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


